Citation Nr: 0322856	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  01-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for medial capsular strain 
of the right knee, claimed as secondary to service-connected 
peripheral neuropathy of the right foot.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.  

This appeal arises from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied service connection 
for medial capsular strain of the right knee and a total 
rating based on individual unemployability due to service-
connected disability.  

Subsequently, in an October 2001 rating decision the RO 
granted a total rating based on individual unemployability 
due to service-connected disability.  For that reason the 
only issue presently before the Board is the issue of service 
connection for medial capsular strain of the right knee.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
peripheral neuropathy of the feet as a residual of a cold 
injury in service.  

2.  Magnetic resonance imaging (MRI) of the right knee 
reveals a medial meniscus tear, a cleavage plane tear of the 
lateral meniscus and bipartite patella.  

3.  The veteran's private orthopedist and VA physician both 
concur that the veteran's peripheral neuropathy of the right 
foot, caused loss of sensation in the foot, which caused the 
veteran to fall and injure his right knee.  


CONCLUSION OF LAW

The criteria for a grant of service connection for medial 
capsular strain of the right knee have been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3.310 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the claims folder and determined the 
evidence is sufficient to support the grant of service 
connection for a medial capsular strain of the right knee.  
For that reason the Board has concluded that VA's duty to 
assist the veteran with his claim has been met.  

Factual Background.  The RO granted service connection for 
peripheral neuropathy of the right foot due to exposure to 
the cold in service in a June 1999 rating decision.  

In July 2000, the veteran sent a letter to the RO.  He wrote 
that he had hurt his knee going down stairs in April 2000.  
He explained that, due to the numbness in his feet related to 
his peripheral neuropathy, he twisted the knee.  He reported 
that afterwards, when he tried to walk his usual three miles, 
his knee started to hurt half way through his walk.  He 
stated that, in May 2000, he went to see Dr. M, who X-rayed 
the knee, gave him Vioxx and an elastic knee pad.  He 
reported that he was sent to Physical Therapy.  He noted 
that, in July, he returned to see Dr. M who gave him a shot 
which relieved his pain.  

The medical evidence includes private medical records from 
June 1997 noting the veteran had lower extremity problems.  
The veteran had chronic venous varicosity of the left lower 
extremity.  The physician recommended a neurological 
evaluation.  

The veteran's cold injuries to the feet were evaluated at VA 
in February and March 1998.  Nerve conduction studies 
revealed bilateral tibial motor neuropathy with significant 
axonal loss and borderline myelin loss.  The diagnoses 
included peripheral neuropathy (bilateral tibial motor 
neuropathy).

In February 1999, a VA fee basis examination was conducted.  
The veteran reported constant symptoms of numbness, burning, 
a tingling sensation, and pins and needles in his feet.  
Neurological evaluation revealed a sensory classification of 
3 in both distal lower extremities.  He had decreased 
sensation to pinprick in both feet up to the ankles in a 
stocking distribution.  An electromyogram performed in March 
1999 was normal, but the examiner noted that patients 
occasionally complained of burning in the feet due to so-
called small fiber neuropathy.  In those cases, 
electromyogram could sometimes be quite normal.  

The veteran was referred to an orthopedist due to right knee 
pain in May 2000.  The veteran told the examiner that he had 
missed a step going down stairs and twisted his knee.  The 
diagnoses were medial capsule sprain of the right knee, rule 
out internal derangement or meniscal pathology and 
superimposed lateral patellar tracking syndrome.  

A June 2000 VA examination report concluded with a diagnosis 
of cold injury residuals consisting of peripheral neuropathy 
with demonstrable shading of light touch in a stocking-glove 
distribution in both lower limbs.  Deep tendon reflexes were 
absent at the ankles.  There was no evidence of L4-5 or L5-S1 
radiculopathy.  

July 2000 records from the veteran's private orthopedist, Dr. 
M, noted that, at the time of the veteran's initial injury, 
the position of his leg was uncertain because of his 
peripheral neuropathy, and that contributed to his falling.  
The diagnoses included moderate residual symptoms of a medial 
capsular strain of the right knee, with a possibility of a 
degenerative or torn medial meniscus and lateral patellar 
tracking.  

An MRI of the right knee in November 2000 revealed a medial 
meniscus tear, a cleavage plane tear of the lateral meniscus 
and bipartite patella.  

In January 2001, the veteran submitted a statement from his 
private orthopedist who stated he had initially evaluated the 
veteran in May 2000 for an injury sustained to his right 
knee.  The veteran was descending stairs, missed a step, fell 
and twisted his knee.  The veteran reportedly had numbness of 
his feet and thought he had his foot on the step when he 
missed it.  Subsequent investigation demonstrated he had torn 
the medial and lateral menisci of his right knee as a result 
of the fall.  

The Board arranged for the veteran again to be evaluated at 
VA.  In June 2003 a VA examination revealed mild decrease in 
sensation to pinprick over both feet, especially the toes.  
Vibration sense was mildly diminished.  Ankle and knee jerks 
were one plus, bilaterally.  The examiner's impression was 
the veteran had a history of cold exposure, peripheral 
neuropathy and a right knee injury with ligamentous tears 
that was minimally symptomatic.  In the examiner's opinion, 
it was hard to say if the meniscus damage was related to an 
old injury or to the fall three years previously.  He 
concluded it is was as likely as not that the knee 
abnormality was caused by his service-connected neuropathy, 
as the veteran may have repeatedly injured his knee prior to 
the fall three years previously, due to decreased sensation 
in his feet.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2002).  

Analysis.  The regulations provide service connection when 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2002).  
Service connection is in effect for peripheral neuropathy of 
the feet.  VA examinations in February and March 1998, 
February 1999 and December 2000 revealed decreased sensation 
in the feet.  

Both the veteran's private orthopedist and the VA physician 
who examined him in June 2003 have indicated that there is a 
causal relationship between the veteran's service-connected 
peripheral neuropathy of the feet and the veteran's current 
right knee pathology.  

The Board has concluded the preponderance of the evidence 
supports the grant of service connection for medial capsular 
strain of the right knee.  


ORDER

Service connection for medial capsular strain of the right 
knee is granted.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

